DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the election of 11/23/2020, in which Applicant elects claims 11-18 and 26-30. Accordingly, Claims 11-18, 26-30 are currently pending in the application and 1-10, 19-25 withdrawn. Furthermore as discussed in the restriction requirement of  9/24/2020, subcombination I has separate utility such as a transmission reception point (TRP) apparatus that determines a periodicity of periodic traffic and schedules a CSI process (Figure 6) and subcombination II has separate utility such as a UE that performs a CSI process (figure 7). Examiner thus believes restriction to be proper as the subcombinations are shown to have separate utility (such as a scheduler that determines a periodicity of traffic to schedule a CSI process and a performer that performs a CSI process) and that different fields of search is needed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 26, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2020/0259528).
Regarding claim 11, 26, Zhang discloses a method of operating a user equipment (UE) of a Coordinated Multipoint (CoMP) network (a method for CoMP transmission to a wireless communication device…entailing performing the determined transmission on the CSI radio resource before performing the scheduled user data transmission on the user data radio resources and a wireless communication device herein refers to any device capable of communicating wirelessly with a transmission point such as UE, [0020]-[0024] and [0047] and [0057]-[0060] and [0110] and figure 3a and figure 1 and [0085] and [0119]), comprising:
performing a Channel State Information (CSI) process in advance of a traffic window for a next instance of periodic traffic between the UE and a transmission reception point (TRP) apparatus, the CSI process being scheduled in accordance with a determined periodicity of the periodic traffic (performing the determined transmission on the CSI radio resource before performing the scheduled user data transmission on the user data radio resources and the TP advances the transmission on CSI radio resources, relative to the scheduled user data transmissions and CoMP coordination period is referred to as being a “period” in the sense that it is a periodic interval of time, [0020]-[0024] and [0110] and [0057]-[0060] and figure 3a and [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in further view of Cheng et al. (US 2019/0313399).

Regarding claim 12, 27, Zhang fails to disclose a semi-persistent scheduling (SPS) protocol. However in a similar field of endeavor, Cheng discloses the CSI process is scheduled in accordance with a semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process in association with multiple instances of the periodic traffic (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help save overhead as disclosed by Cheng into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang in order to improve such method and reduce overhead with respects to CSI scheduling.  	


Claim 13, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in further view of Fong et al. (US 2013/0039203).	
However in a similar field of endeavor, Fong discloses performing a supplemental CSI process during the traffic window of the next instance of the periodic traffic (a UE can be configured by the network, to use and report either the normal CSI-RS, the supplemental CSI-RS  or a combination of normal and supplemental CSI-RS for CSI estimation and the supplemental CSI-RS transmission may be stopped to allow more user data transmission and the network may configure more supplemental CSI-RS transmission to allow more accurate CSI estimation, [0142]  and [0136] and figure 18 and [0134]-[0142]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring a UE to use and report supplemental CSI-RS for channel estimation as disclosed by Fong into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang in order to improve the method and provide a more accurate CSI estimation and to account for changing channel conditions. 
Claim 14, 15, 16, 17, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Fong, in further view of Cheng et al. (US 2019/0313399), in further view of Moulsley et al. (US 2014/0105164)..

Regarding claim 14, 29, Zhang, and Fong fails to disclose a semi-persistent scheduling (SPS) protocol. However in a similar field of endeavor, Cheng discloses the CSI process and the supplemental CSI process are scheduled in accordance with an semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process and the supplemental CSI process in association with multiple instances of the periodic traffic (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help save overhead as disclosed by Cheng into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang and Fong in order to improve such method and reduce overhead with respects to CSI scheduling.  	
	
Zhang, Fong, and Cheng however fails to disclose an enhanced semi-persistent scheduling (eSPS) protocol. However in a similar field of endeavor, Moulsley discloses of an enhanced semi-persistent scheduling (eSPS) protocol (“scheduling” may refer to semi-persistent scheduling, SPS (or an enhanced version thereof), but not necessarily limited to SPS. Reference in this specification to SPS include enhanced semi-persistent scheduling with greater operational flexibility and overhead due to scheduling information can be greatly reduced with SPS, [0100] and [0057] and [0216]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using an 

 Regarding claim 15, 16, 17, 30, Zhang fails to disclose CSI process and the supplemental CSI process are scheduled in a set of resources of each of a plurality of periodic traffic cycles. Zhang however discloses CSI radio resources and the radio resources may for instance comprise time-frequency resources defined at any granularity or resolution of time and frequency ([0083] and abstract). Fong discloses the CSI process and the supplemental CSI process are scheduled in a set of resources of each of a plurality of periodic traffic cycles (a UE can be configured by the network, to use and report either the normal CSI-RS, the supplemental CSI-RS  or a combination of normal and supplemental CSI-RS for CSI estimation and the normal CSI-RS and supplemental CSI-RS may be transmitted on different RBs (correlating to the set of resources include resource blocks in different slots) or the same RBs (correlating to the set of resources is the same), [0142] and [0136]-[0137] and figure 18 and [0134]-[0142] and [0069] and [0081]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the 
Zhang, and Fong fails to disclose a semi-persistent scheduling (SPS) protocol. However in a similar field of endeavor, Cheng discloses the CSI process and the supplemental CSI process are scheduled in accordance with an semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process and the supplemental CSI process in association with multiple instances of the periodic traffic (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help save overhead as disclosed by Cheng into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang and Fong in order to improve such method and reduce overhead with respects to CSI scheduling.  	

Zhang, Fong, and Cheng however fails to disclose an enhanced semi-persistent scheduling (eSPS) protocol. However in a similar field of endeavor, Moulsley discloses of an enhanced semi-persistent scheduling (eSPS) protocol (“scheduling” may refer to semi-persistent scheduling, SPS (or an enhanced version thereof), but not necessarily limited to SPS. Reference in this specification to SPS include enhanced semi-persistent scheduling with greater operational flexibility and overhead due to scheduling information can be greatly reduced with SPS, [0100] and [0057] and [0216]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using an enhanced semi-persistent scheduling (eSPS) protocol as disclosed by Moulsley into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions comprising SPS as disclosed by Zhang, Fong, and Cheng in order to improve such method and provide a flexible means of scheduling CSI and supplemental CSI, such as via SPS or enhanced SPS to reduce overhead. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Fong, in view of Cheng, in view of Moulsley, in further view of Nammi (US 2015/0003553).
Regarding claim 18, Zhang, Fong, Cheng, and Moulsley fails to disclose the resource blocks include at least one downlink resource block followed by at least one uplink resource block. However in a similar field of endeavor, Nammi discloses each of the CSI process and the supplemental CSI process in each of the plurality of periodic traffic cycles, the resource blocks include at least one downlink resource block followed by at least one uplink resource block (base station transmit transport data blocks to wireless terminal over a downlink and the wireless terminal provide channel state information for the downlink as feedback that is transmitted over an uplink to the base station, [0040]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using downlink resource blocks followed by uplink resource blocks in relationship to CSI processes and feedback as disclosed by Nammi into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions comprising CSI feedback as disclosed by Zhang, Fong, Cheng, and Moulsley in order to properly and correctly implement CSI feedback by a terminal on the proper resources, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feuersaenger et al. (US 2015/0003311) disclosing downlink data is to be transmitted to the mobile terminal and the base station wants to first learn the channel state before forwarding data to the UE ([0238]).
Wu et al. (US 2019/0296817) disclosing acquiring the CSI before whole data transfer ([0115] and [0133])
Vajapeyam et al. (US 2017/0026942) disclosing semi-persistent scheduling for enhanced machine type communications (abstract and [0005])
Zhou et al. (US 9706550) disclosing allocating resources using enhanced semi-persistent scheduling  in a wireless network (abstract)
Liang et al. (US 2016/0249337) disclosing the UE determines a time-domain reference resource corresponding to periodic CSI reporting according to predefined uplink and downlink configuration information ([0066]). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 







/NGUYEN H NGO/Examiner, Art Unit 2473